Citation Nr: 0921693	
Decision Date: 06/09/09    Archive Date: 06/16/09

DOCKET NO.  00-00 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2008) for status post amputation of the left 
second, third and fourth toes, including the absence of the 
second metatarsal (left foot condition).

2.  Entitlement to a total rating based on individual 
unemployability (TDIU) by reason of service-connected 
disability on an extraschedular basis under 38 C.F.R. 
§ 4.16(b) (2008). 


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to May 
1966.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a November 1994 rating decision of the 
Los Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO) which granted service connection for 
left foot condition.  A 10 percent evaluation was assigned, 
effective August 29, 1991.  This matter also comes to the 
Board from an April 1995 RO decision that denied his claim 
for a total rating based on individual unemployability due to 
service-connected disability.

In December 1995, the RO concluded that there was clear and 
unmistakable error in the November 1994 rating decision.  The 
RO noted that, in rating the current severity of the 
Veteran's left foot condition, the decision should have taken 
into account the extent of the Veteran's pre-service left 
foot disorder.  Accordingly, taking into account the extent 
of the Veteran's pre-service problems with his left foot, no 
more than a 10 percent evaluation was warranted.

In July 1998, the RO granted the Veteran a higher, 20 
percent, evaluation for the service connected left foot 
disorder, effective August 29, 1991.

In a November 2005 decision, the Board denied a schedular 
rating in excess of 20 percent for the Veteran's service-
connected left foot condition as well as entitlement to TDIU 
under 38 C.F.R. § 4.16(a).  In the same decision, the Board 
found that the criteria for submission of the Veteran's TDIU 
claim for an extraschedular rating under 38 C.F.R. § 4.16(b) 
had been met and remanded the issue to the RO for submission 
to the Director of Compensation and Pension for a 
determination of whether an extraschedular rating is 
warranted.  The Veteran appealed the denial to the United 
States Court of Appeals for Veterans Claims (Court).

In an order dated in June 2007, pursuant to a Joint Motion 
for Partial Remand, the Court vacated and remanded that part 
of the Board's decision that denied a rating in excess of 20 
percent for the service-connected left foot condition and 
entitlement to TDIU under 38 C.F.R. § 4.16(a). [The Joint 
Motion noted that the Board's remand of the issue of 
entitlement to TDIU on an extraschedular basis under 38 
C.F.R. § 4.16(b) was left undisturbed.]

In a July 2008 decision, the Board denied a schedular rating 
in excess of 20 percent for the Veteran's service-connected 
left foot condition as well as entitlement to TDIU under 38 
C.F.R. § 4.16(a).  This decision remanded the issue of 
entitlement to an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) for the Veteran's left foot condition.

In a March 2009 letter, the Veteran requested special monthly 
compensation for loss of use of the foot.  This claim is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The Veteran's left foot condition is adequately rated 
based on the schedular criteria.

2.  The Veteran's left foot condition, his only service-
connected disability, does not render the Veteran unable to 
maintain gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an increased initial rating for status 
post amputation of the left second, third and fourth toes, 
including the absence of the second metatarsal on an 
extraschedular basis have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 3.321(b)(1) (2008). 

2.  The criteria for an award of TDIU on an extraschedular 
basis have been not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(b)(1), 4.16(b) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2008), and implemented at 38 C.F.R. § 3.159 (2008), amended 
VA's duties to notify and assist a claimant in developing the 
information and evidence necessary to substantiate a claim.

In this case, the Veteran was not provided a notice that 
fulfills the requirements of section 5103(a) and 38 C.F.R. § 
3.159(b) before the initial unfavorable RO decisions in 
November 1994 and April 1995.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  However, the RO readjudicated the 
claims and sent the Veteran supplemental statements of the 
case (SSOC) in December 2002, July 2005, and March 2009, 
following the VCAA notice compliance actions in November 
2002, March 2005, January 2006, and September 2008.  The 
Veteran was provided every opportunity to submit evidence and 
argument in support of his claims, and to respond to the 
notices.  In April 2005, the Veteran indicated that he had no 
further evidence or information to submit.  Therefore, there 
is no prejudice to him because his claims were readjudicated 
by the RO after appropriate VCAA notice was provided.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The November 2002, March 2005, January 2006, and September 
2008 VCAA letters summarized the evidence needed to 
substantiate the claims and VA's duty to assist.  They also 
specified the evidence the Veteran was expected to provide, 
including the information needed to obtain both his private 
and VA medical treatment records.  In this way, the VCAA 
letters clearly satisfied the three "elements" of the notice 
requirement.

In March 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the Veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include mention 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
granted.  Id.

In September 2008 the Veteran was provided with notice 
compliant with Vazquez-Flores v. Peake, 22 Vet App. 137 
(2008), which pertains to notice of the criteria necessary 
for an increased rating.  

In the present appeal, the Veteran was provided notice of 
what type of information and evidence was needed to 
substantiate his increased rating and TDIU claims, but he was 
not provided notice of the type of evidence necessary to 
establish an effective date for the disability on appeal.  
Despite the inadequate notice provided him on this element, 
the Board finds no prejudice to him in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, i.e., the RO, the Board must consider whether 
the Veteran has been prejudiced thereby).  Concerning this, 
since the Board will conclude below that the preponderance of 
the evidence is against the Veteran's increased rating and 
TDIU claims, any question about the appropriate effective 
date to be assigned is rendered moot.

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issues on appeal has been 
identified and obtained, to the extent possible.  The Veteran 
has not indicated he has any further evidence to submit to 
VA, or which VA needs to obtain.  On the contrary, as noted 
above, the Veteran has stated that he has no additional 
evidence to submit.  There is no indication there exists any 
additional evidence that has a bearing on this case that has 
not been obtained.  The Veteran has been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  All pertinent due process requirements have been 
met.  See 38 C.F.R. § 3.103 (2008).

II.  Legal Criteria

Under 38 C.F.R. § 3.321, an extraschedular evaluation may be 
assigned in exceptional cases where the schedular evaluations 
are found to be inadequate.  The governing norm in such 
cases, for individual disabilities, is a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1). 

An extraschedular TDIU may be assigned in the case of a 
Veteran who fails to meet the percentage requirements but who 
is unemployable by reason of service-connected disability.  
38 C.F.R. §§ 3.321, 4.16(b).  For a Veteran to prevail on a 
claim for TDIU on an extraschedular basis, the record must 
reflect some factor which takes the case outside the norm.  
The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A disability rating in 
itself is recognition that the impairment makes it difficult 
to obtain or keep employment, but the ultimate question is 
whether the Veteran is capable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Unemployability associated with advancing age or intercurrent 
non-service-connected disability may not be considered in 
determining entitlement to a total compensation rating.  38 
C.F.R. § 4.19 (2008). 

III.  History

In November 2008, the RO referred the Veteran's claim for an 
increased rating for a left foot condition on an 
extraschedular basis under 38 C.F.R. § 3.321(b)(1), and 
referred the Veteran's claim for a TDIU on an extraschedular 
basis under 38 C.F.R. § 4.16(b), to the Director of 
Compensation and Pension (Director) for consideration.  In 
March 2009, the Director considered the Veteran's claims and 
held that the Veteran was not entitled to an extraschedular 
rating for his left foot condition under 38 C.F.R. 
§ 3.321(b)(1) and was not entitled to a TDIU on an 
extraschedular basis under 38 C.F.R. § 4.16(b).  As shown 
below, the Board also finds that the Veteran is not entitled 
to an extraschedular rating for his left foot condition and 
is not entitled to a TDIU on an extraschedular basis.

The record reveals that the Veteran underwent amputation of 
the left second, third and fourth toes when he was a child.

Private medical records from November 1991 show findings of 
diabetic foot neuropathy.  

A February 2002 Social Security Administration (SSA) 
assessment of the Veteran indicates that the Veteran's 
primary diagnosis was diabetes mellitus.  He was also noted 
to have severe obesity, congenital deformity of the left 
foot, and poorly controlled hypertension.

A September 1994 VA examination report reveals that besides 
the Veteran's service-connected left foot condition the 
Veteran had diabetes mellitus, hypertension, and parasthesias 
throughout the left lower extremity.

On VA medical examination in August 1998 it was noted that 
the Veteran had worked as a welder for 22 years, but that he 
had not worked since 1990.  The examiner stated that the 
Veteran would have difficulty with standing or walking, and 
was unable to crawl or use the left foot for repeated motion.  
The examiner opined that sedentary types of duty were most 
compatible with the Veteran's physical disability.

When examined by VA in February 2002, the Veteran reported 
pain, weakness, swelling, and redness of the left foot with 
standing and walking.  The Veteran wore a special orthotic 
boot on the left and he walked with a cane.  His gait was 
moderately antalgic, secondary to left foot pain.  The 
examiner opined that the Veteran would be limited in pushing 
and pulling with the left foot, that the Veteran should avoid 
jumping, walking on uneven ground, crawling, and climbing on 
ladders.

In May 2004, the Veteran reported to a VA examiner that when 
he had severe left foot pain he could not walk.  He reported 
that on average he could only walk about one block a day, and 
that was with the assistance of a left foot orthosis.  The 
examiner noted that the Veteran had a severely antalgic gait 
and that the Veteran was not a candidate to return to a 
welding occupation.

On VA examination in April 2005, it was noted that the 
Veteran had only an 11th grade education, that he had been a 
welder, and that he was unable to work as a welder now.  The 
examiner noted that the Veteran goes through periods of 
having to wear a short leg cast for swelling, which would 
interfere with any occupational functioning.  The Veteran 
reported to the examiner that he tried to walk two miles a 
day, but usually was only able to walk a mile and that he had 
to use a cane.  

IV.  Left Foot Condition

In this case the Veteran was granted service connection for 
his left foot condition on the basis of aggravation of a 
preexisting disability.  See 38 C.F.R. § 3.306.  The 
Veteran's status post amputation of the left second, third 
and fourth toes, including the absence of the second 
metatarsal, was first evaluated as 10 percent disabling under 
Diagnostic Codes 5172-5284, and later increased to 20 percent 
disabling under Diagnostic Codes 5199-5270.  38 C.F.R. § 
4.20, 4.71a.  The 20 percent evaluation reflects the maximum 
evaluation of 40 percent available under Diagnostic Code 5270 
after subtraction of 20 percent for the level of the 
Veteran's disability prior to service entry.

In his March 2009 decision, the Director noted that the 
evidentiary record clearly demonstrates that the Veteran 
suffers constant and severe symptomatology with resultant 
significant functional loss as the result of his service-
connected left foot disability.  However, he stated that 
there is no exceptional or unusual disability picture that 
would render application of the regular rating criteria 
impractical and require assignment of an extraschedular 
evaluation.  

The Director supported his statement by noting that the 40 
percent evaluation for the left foot (prior to calculating 
the pre-service 20 percent evaluation) is equivalent to a 
below-the-knee amputation or loss of use of the foot under 
the regular rating criteria.  He noted that although the left 
foot disability is severe, it is clear that the rating 
schedule contemplates loss of use of the foot and assigns an 
appropriate rating.  He noted that it would be inappropriate 
to grant an additional evaluation for a disability whose 
functional loss fits squarely within the regular rating 
criteria or essentially results in an overall higher rating 
than what is presently prescribed under the rating schedule 
for a below-the-knee amputation or loss of use of the foot.  

Upon consideration of the foregoing, the Board finds that the 
decision of the Director is supported by the evidence of 
record and the applicable law and regulations.  The Board 
notes that the record does not show that the Veteran has 
undergone hospitalization for his service-connected left foot 
condition since prior to August 1991.  While employment may 
be made more difficult by the Veteran's disability, this 
alone does not present an exceptional or unusual disability 
picture and is not reflective of any factor which takes the 
Veteran outside of the norm.  As noted above, while the 
Veteran's left foot condition interferes with his employment, 
it is not to an extent greater than that which is 
contemplated by the 40 percent rating assigned prior to 
adjustment for pre-service disability.  Accordingly, the 
Board finds that the schedular rating criteria are adequate 
in this instance, and that an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) for status post amputation of the left 
second, third and fourth toes, including the absence of the 
second metatarsal, is not warranted.

V.  TDIU

In his March 2009 decision, the Director stated that the 
Veteran's service-connected left foot disability would 
preclude the Veteran from maintaining employment as a welder 
or in any occupational setting involving manual labor or 
substantive physical exertion.  However, he went on to state 
that the Veteran's left foot disability wound not prevent the 
Veteran from securing and maintaining gainful employment in a 
sedentary setting.  The Director further stated that while 
the Veteran is unemployable, the service-connected left foot 
condition is not the sole cause agent for the 
unemployability.  The Director found that the Veteran was not 
entitled to a TDIU on an extraschedular basis.  

The Board finds that the decision of the Director, is 
supported by the evidence of record and the applicable law 
and regulations and that in this case the record does not 
reflect some factor which takes the case outside the norm.  
While the Veteran maintains that he lost his job as a welder 
due to his service-connected left foot condition, the record 
clearly indicates that the Veteran is not prevented from 
engaging in sedentary employment solely due to his left foot 
condition.  This was specifically noted by the 1998 VA 
examiner.  Furthermore, none of the medical evidence has 
indicated that the Veteran is unemployable solely due to his 
service-connected left foot disability.  The record indicates 
that when the Veteran was found to be disabled by SSA, the 
SSA did not indicate that the Veteran was unemployable due to 
his left foot condition alone.  SSA noted that the Veteran's 
primary disability was diabetes mellitus.  Hypertension and 
severe obesity were also noted to impair the Veteran's 
employability.  Since the preponderance of the evidence 
reveals that the Veteran is not unemployable solely due to 
his one service-connected disability, his left foot 
condition, the criteria for a TDIU on an extraschedular basis 
is not warranted.



							(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) for status post amputation of the left second, 
third and fourth toes, including the absence of the second 
metatarsal, is denied.

Entitlement to a TDIU by reason of service-connected 
disability on an extraschedular basis under 38 C.F.R. 
§ 4.16(b) is denied. 



____________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


